Exhibit 10.1

 

Amendments to Susquehanna Bancshares, Inc.

 

Equity Compensation Plan (effective July 16, 2003)

 

Section 5(f) of the Plan is amended and restated as follows:

 

“(f) Manner of Exercise. A Grantee may exercise a Stock Option which has become
exercisable, in whole or in part, by delivering a duly completed notice of
exercise to the Secretary of the Company, or such other representative of the
Company as the Secretary shall appoint, specifying the number of shares as to
which the Stock Option may be exercised and providing payment of such option
price in accordance with Subsection (h) below. Such notice may instruct the
Company to deliver shares of the Common Stock to be issued upon payment of the
option price to any registered broker or dealer designated by Grantee
(“Designated Broker”) in lieu of delivery to the Grantee. Such instructions must
designate the account into which the shares are to be deposited. The Grantee may
tender notice of exercise, which has been properly executed by the Grantee and
the aforementioned delivery instructions to any Designated Broker.”

 

Section 5(h) of the Plan is amended and restated as follows:

 

“(h) Satisfaction of Option Price. The Grantee shall pay the option price for a
Stock Option as specified by the Committee (w) in cash, (x) with the approval of
the Committee, by delivering shares of Common Stock owned by the Grantee
(including Common Stock acquired in connection with the exercise of a Stock
Option, subject to such restrictions as the Committee deems appropriate) and
having a Fair Market Value on the date of exercise equal to the option price,
(y) by delivery to the Company or its designated agent of an executed
irrevocable option exercise form together with irrevocable instructions to a
broker-dealer to sell a sufficient portion of the shares and deliver the sale
proceeds directly to the Company to pay the exercise price, or (z) by such other
method as the Committee may approve. Shares of Common Stock used to exercise a
Stock Option shall have been held by the Grantee for the requisite period of
time to avoid adverse accounting consequences to the Company with respect to the
Stock Option. The Grantee shall pay the option price and the amount of any
withholding tax due, if any, at the time of payment of the option price.
Notwithstanding the foregoing, the exercise price, plus any required federal
income tax or other withholding amount, may be paid when the shares underlying
the option are issued, or in such other manner as the Board of Directors or a
committee of the Board may approve.”